ING Life Insurance and Annuity Company and its Variable Annuity Account C AFT Choice Plus Supplement dated June 14, 2010 to the Contract Prospectus and Contract Prospectus Summary, each dated April 30, 2010 The following information in this supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current variable annuity Contract Prospectus and Contract Prospectus Summary for future reference. 1. Effective June 1, 2010 , the name of the subadviser for ING Van Kampen Comstock Portfolio and ING Van Kampen Equity and Income Portfolio changed from Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) to Invesco Advisers, Inc. 2. Effective June 1, 2010, the information for the funds referenced above appearing in the Contract Prospectus under Appendix IIIFund Descriptions, and in the Contract Prospectus Summary under Appendix IVFund Descriptions is hereby deleted and replaced with the following: Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Partners, Inc.  ING Van Kampen Comstock Seeks capital growth and income. Portfolio Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Partners, Inc.  ING Van Kampen Equity Seeks total return, consisting of long-term capital and Income Portfolio appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company. Securities are distributed by ING Financial Advisers, LLC (member SIPC), One Orange Way, Windsor, CT 06095. Securities may also be distributed through other broker-dealers with which ING Financial Advisers, LLC has selling agreements. X.105479-10 June 2010
